The opinion of the court was delivered by
Valentine, J.:
This was an action in the nature of ejectment, brought by J. G. McGannon against Henry Straightlege, to recover a certain piece of land situated in Miami county. The principal question involved in the case is, whether the plaintiff’s title was barred by any statute of limitations, or not, when this action was commenced. The court below held,. and in substance instructed the jury, that it was barred by a three-years, a ten-years and a fifteen-years statute of limitations. It appears that the land in controversy was originally a part of an Indian reservation, occupied by the confederated tribes of Kaskaskias, Peorias, Piankeshaws, and Weas. Un*525der the treaty of May 30, 1854, (10 U. S. Stat. at Large, 1082,) this land was allotted to an Indian named Pa-kan-giah. On December 8, 1857, Pa-kan-giah executed a deed of conveyance for the land to Baptiste Peoria, another Indian, and the defendant, who is a white man, holds title by a regular chain of conveyances from Baptiste Peoria down to himself, and he and his grantors have been in the quiet and peaceable possession of the property ever since, and for more than fifteen years prior to the commencement of this action. The deed to Baptiste Peoria has never been approved by the secretary of the interior. On November 4, 1859, a patent for the land was issued by the United States to Pa-kan-giah. Afterward, Pa-kan-giah died, and on June 23,1882, Nah-me-co-se-quah, who, as the evidence tends to show, was his widow and sole surviving heir, executed a deed of conveyance for the land to J. G. McGannon, the plaintiff in this action. This deed was approved by the secretary of the interior on October 10,1882, and this action was commenced on April 25,1883. Both the plaintiff and the defendant in this action are white men, and both, as heretofore stated, claim title under the same person, to wit, the Indian Pa-kan-giah. It is admitted that the title held by Pa-kan-giah was simply an Indian title, and that the deed executed by him to Baptiste Peoria was utterly null and void. It was void for the reason that it was executed without authority, and in violation of the terms of said treaty, and Pa-kan-giah had at the time nothing but a naked allotment of the land to convey. Afterward, a patent was issued to him for the land, but still the land continued to be Indian land, and the title an Indian title, up to the time when it was conveyed by the heir of Pa-kan-giah to the plaintiff in this action. (The Kansas Indians, 72 U. S. 737; Stevens v. Smith, 77 id. 321; same case, 2 Kas. 243; Brown v. Belmarde, 3 id. 41; Clark v. Akers, 16 id. 166; United States, ex rel., v. Shanks, 15 Minn. 369.) The title being an Indian title — or, in other words, the title being vested in the United States and an Indian — no statute of limitations could operate against such title. (Gibson v. Chouteau, 80 U. S. 92, 99; same case, 39 Mo. *526537, 586, 587; Lindsey v. Miller, 31 U. S. 666; Thompson v. Prince; 67 Ill. 281.) And further, as to the power of the United States to regulate the mode of conveyance of lands belonging to the United States, or to Indians, or to both, free from and independent of state statutes, see: Irvine v. Marshall, 61 U. S. 558; Bagnell v. Broderick, 38 U. S. 436; Maynes v. Veale, 20 Kas. 374.)
We do not think that either the plaintiff’s .title to the land in dispute, or his right to maintain this action, is barred by any statute of limitations. No statute of limitations commenced to run against his title until his deed was approved by the secretary of the interior, which was less than three years, and indeed less than one year, before the commencement of this action.
The judgment of the court below will be reversed, and the cause remanded for a new trial.
All the Justices concurring.